1)ISMISSEI)    and Opinion     Filed   January   1$, 2013.




                                          In The
                                    Qtnurt üí Appiats
                            Fiftli 1itrirt nf       &it Ua1I

                                         No. 05-12-00710-C V

                             DESTANY ATTAWAY, Appellant
                                                     V.
                                JACOLBY CLARK, Appellee

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-12-06356

                                             OPINION
                            Before Justices FitzGerald. Fillmore and Evans
                                    Opinion by Justice FitzGerald
       Appellant’s brief is overdue. By letter dated October 5. 2012, we notified appellant the

time for filing her brief had expired. We directed appellant to file her brief and an extension

motion within ten days.       We cautioned appellant that failure to do      SO   would result in the

dismissal of this appeal.     To date, appellant has not Illed her brief, an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. App. p. 38.8 (A)(1): 42.3(b),(c).




                                                 -        4ERR)11tZGERALD
                                                          J UST)E
                                                             /
1207 1OF.P05
                                   (!oitrt   tif     pa1
                          Fift1i ii;1rirt    Lu    iixa it Ja11ui
                                        JUDGMENT

Destany Attaway. Appellant                          On Appeal from the 256th Judicial District
                                                    Court. Dallas County, Texas
No. 05-I 2-007 l0-CV                                Trial Court Cause No. DF- 1 2-06356.
                                                    Opinion delivered by Justice Fitz(ierald.
Jacolby Clark. Appellee                             Justices Fillmore and Evans participating.

       In accordance with this Court’s Opinion of this date, this appeal is DISMISSEI).

       Ii is ORDEREI) that appellee Jacolby Clark recover his costs of this appeal from
appellant Destany Attaway.


Judgment entered this 1 S” day of January, 2013.




                                             —     KERRY P. Fli7Gl.R.\Ll
                                                   II ,S I l( •I